Citation Nr: 1008754	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-33 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) with depression.  

2.  Entitlement to service connection for Meniere's disease 
with hearing loss and tinnitus, on a direct basis and as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 and January 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The issues were remanded in July 2008 for further 
development.

The Board points out that, if it is not medically possible to 
distinguish the effects of service-connected and non-service-
connected disabilities, the reasonable doubt doctrine 
mandates that all signs and symptoms be attributed to the 
Veteran's service-connected disabilities.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  As will be discussed in 
further detail in the following decision, the Board finds 
that the Veteran is entitled to service connection for PTSD 
with depression.  Therefore, the issue has been phrased 
accordingly and encompasses a full grant of benefits for this 
diagnosed disability.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities).  

The issue of entitlement to service connection for Meniere's 
disease with hearing loss and tinnitus, on a direct basis and 
as secondary to service-connected disability, is addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with enemy forces.

2.  The Veteran's in-service stressors [including having been 
subjected to enemy fire on multiple occasions during his 
service in Vietnam between April and November 1970] have been 
confirmed by the appropriate agency.  

3.  The Veteran has PTSD with depression.  

4.  The Veteran's diagnosed PTSD with depression has been 
associated with his confirmed in-service stressors of having 
been subjected to enemy fire during his active duty in 
Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for PTSD with depression 
are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Given the favorable action in this case granting service 
connection for PTSD with depression, no further notice or 
assistance in developing the facts pertinent to this issue is 
required.

Service Connection for PTSD with Depression

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996). 

Under the laws administered by VA, service connection for 
PTSD requires: 
(1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f)(2). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether a veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). 

With regard to evidence of an in-service stressor, in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran's unit records constituted independent 
descriptions of rocket attacks that were experienced by the 
veteran's unit when he was stationed in Vietnam, which, when 
viewed in the light most favorable to him, objectively 
corroborated his claim of having experienced rocket attacks.  
The Court reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  

The Board has first considered the question of whether the 
Veteran has a confirmed diagnosis of PTSD with depression.  
After a review of the evidence, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the Veteran has such a diagnosis.  

Private treatment records from Dr. D reflect that the Veteran 
was diagnosed with PTSD that was related to his service 
experiences in Vietnam.  (See June 2004 Written Statement 
from Dr. D).  

The Veteran underwent a VA examination in August 2004.  The 
Veteran was diagnosed with chronic PTSD.  The VA examiner 
stated, in part, that there was a nexus between the Veteran's 
reported stressor(s) and his PTSD.  He further stated that he 
could not find evidence of a post-military stressor that 
could account for his PTSD symptoms.  

VA treatment records from August 2005 through April 2008 
reflect complaints of and treatment for PTSD and depression.  
The Veteran was diagnosed with PTSD in August 2005 pursuant 
to the DSM-IV criteria.

In a June 2009 written statement, Dr. D reiterated that the 
Veteran was diagnosed with PTSD that was related to his 
service experiences in Vietnam.  (See June 2009 Written 
Statement from Dr. D).  

The Veteran underwent another VA examination in August 2009.  
The Veteran stated, in part, that he suffered from insomnia, 
dreams, and irritability; and that "he can't handle people 
to well."  The VA examiner concluded that the Veteran did 
not have PTSD.  However, the examiner acknowledged that the 
evidence of record (including the multiple mental status 
evaluation reports) supported the prior diagnoses of PTSD and 
a major depressive disorder.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran has a diagnosed disability of PTSD.  
The Board is aware of the August 2009 VA examiner's 
unfavorable opinion that the Veteran did not have a diagnosis 
of PTSD; however, the Board finds the VA treatment records, 
private treatment records, and August 2004 VA examination 
have greater probative value.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (the Board, however, may favor the 
opinion of one competent medical professional over that of 
another so long as an adequate statement of reasons and bases 
is provided).  The August 2009 VA examiner's rationale was 
primarily premised on the fact that the Veteran did not 
describe symptoms on the day of the examination that 
warranted a diagnosis of PTSD.  However, as previously 
discussed herein, contemporaneous medical evidence supports 
diagnoses of PTSD and major depressive disorder.  

In this regard, the Board observes that a PTSD diagnosis is 
clearly indicated in recent VA medical records and private 
medical records.  The Veteran was in receipt of treatment 
(i.e., medication) and had, in essence, reported recently 
that his symptoms had improved.  (See April 2007 VA treatment 
(stating "depression well-controlled" and "PTSD seems to 
be doing better").  The fact that the Veteran's symptoms 
have improved over time and/or he exhibited very "little 
emotional distress" at the August 2009 VA examination does 
not negate the fact that the diagnoses of PTSD and major 
depression are confirmed in the record.

However, the Veteran's diagnosis of PTSD must be based upon 
either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted.  Thus, the question now becomes whether the 
Veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.  

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, the 
Board observes that military records indicate that the 
Veteran recently several medals and awards, but none which 
are indicative of combat service.  For this reason, the Board 
concludes that the Veteran did not engage in combat with the 
enemy during service. 

As such, the Board must consider whether the Veteran's 
purported in-service stressors are corroborated.  In this 
regard, the Board notes that the Veteran has reported that he 
witnessed sniper attacks and mortar rounds on multiple 
occasions during his Vietnam service.  Significantly, the 
Veteran's stressor was verified by the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records).  
Specifically, the JSRRC confirmed, in part, that the 
Veteran's company was exposed to enemy fire on multiple 
occasions between April and November 1970.  

As the Veteran's purported in-service stressors have been 
confirmed, and he has been diagnosed with PTSD with 
depression, the Board must now determine whether the evidence 
of record supports the finding that this diagnosed disability 
is associated with the confirmed stressors.  Of particular 
significance to the Board is the fact that the August 2004 VA 
examiner found such a nexus.  Further, the June 2009 private 
physician related the Veteran's PTSD with his Vietnam 
experiences.  

Based on this evidentiary posture, the Board concludes that 
the Veteran's PTSD with depression is related to his 
confirmed in-service stressors of having been subjected to 
enemy attacks on multiple occasions during his Vietnam 
service.  Thus, the Board concludes that service connection 
for PTSD with depression is warranted.  


ORDER

Service connection for PTSD with depression is granted.  


REMAND

Pursuant to the Board's July 2008 Remand, the Veteran was 
accorded a VA examination in August 2009 to determine the 
nature and etiology of his Meniere's disease with hearing 
loss and tinnitus.  However, the examiner advised that it was 
beyond the scope of his practice to render an opinion 
regarding the etiology of this diagnosed disability.  Rather, 
the examiner recommended that the Veteran be evaluated by an 
ENT (ears, nose, and throat) physician to determine whether 
this condition is associated with his service and by a 
psychiatrist to determine if it is related to his PTSD.  

Further review of the claims folder indicates that, in 
October 2009, the Veteran underwent an ENT evaluation.  This 
examiner provided the requested opinion as to whether the 
Veteran's Meniere's disease with hearing loss and tinnitus 
was associated with his service.  

Importantly, however, the October 2009 VA examiner did not 
render an opinion as to whether a relationship exists between 
the Veteran's Meniere's disease with hearing loss and 
tinnitus and his PTSD with depression.  Furthermore, the 
Veteran was not accorded an examination by a psychiatrist who 
could provide such an opinion-as the August 2009 VA examiner 
had recommended.  

VA has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may 
be associated with his service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The failure to 
comply with the Board's remand directive in this matter 
constitutes a violation of the Veteran's due process rights, 
which requires another remand of this appeal.  Stegall v. 
West, 11 Vet. App. 268 (1998).  On remand, the Veteran should 
be accorded an examination by a psychiatrist to determine 
whether an association exists between the Veteran's Meniere's 
disease with hearing loss and tinnitus and his diagnosed PTSD 
with depression.   

Moreover, the record reflects that the Veteran has been 
receiving Social Security Administration (SSA) benefits for 
his Meniere's disease.  (See VA treatment record dated in 
October 2004).  There is no evidence of VA having made 
efforts to obtain these records.  SSA records must be 
obtained before a decision on the claims can be made.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

The Board regrets the delay associated with this REMAND, 
especially considering that this matter was the subject of a 
previous remand; however, the Board believes that the 
development requested herein is necessary to ensure that the 
Veteran is afforded due process and adequate consideration 
with regard to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a 
notation to that effect in the claims 
folder.

2.  Schedule the Veteran for an 
examination by a VA psychiatrist to 
determine whether the Veteran's Meniere's 
disease with hearing loss and tinnitus is 
associated in any way to his 
service-connected PTSD with depression.  
The claims file and a copy of this Remand 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.

The examiner should opine as to whether 
there is a 50% probability or greater 
that the Veteran's now service-connected 
PTSD with depression caused, or in any 
way aggravated, his Meniere's disease 
with hearing loss and tinnitus.  

A complete rationale must be provided for 
all opinions expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion(s), he/she must state what 
reasons, with specificity, that such 
matter(s) is(are) outside the scope for a 
medical professional conversant in VA 
practices.

3.  Then, readjudicate the issue of 
entitlement to service connection for 
Meniere's disease with hearing loss and 
tinnitus, on a direct basis and as 
secondary to service-connected 
disability.  If this benefit remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


